Citation Nr: 0736784	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran subsequently moved and the case is now 
under the jurisdiction of the Baltimore, Maryland RO.  

The veteran had requested a video conference hearing before a 
Member of the Board.  However, in an October 2007 statement, 
the veteran's representative reported that the veteran stated 
he no longer wanted any sort of formal hearing.  


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
primarily manifested by nightmares, intrusive thoughts, 
hypervigilance, and by occasional panic attacks, flashbacks 
and depression.  Occupational and social impairment with 
reduced reliability and productivity is not shown. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

By way of an October 2003 letter, which was sent prior to the 
initial AOJ decision in this matter, the veteran was informed 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.

This appeal stems from the original grant of service 
connection, in December 2003, and the October 2003 
notification letter did not include any information 
pertaining to the evidence necessary to substantiate a claim 
for a higher rating.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case the veteran had actual knowledge of what 
evidence was needed to substantiate a claim for a higher 
rating.  The December 2003 rating decision itself contained 
an explanation of the medical evidence relied upon for the 
assignment of the 30 percent rating, and the application of 
the medical findings to the relevant legal authority.  The 
November 2004 statement of the case contained citation to and 
an explanation of the application of the potentially relevant 
regulations, including the General Rating Formula for Mental 
Disorders from 38 C.F.R. § 4.130.  Thus, the veteran was 
aware of exactly what the medical evidence needed to show to 
warrant a higher rating.  He is also represented by a 
veterans' service organization that the Board presumes 
knowledgeable in the law and procedure relevant to the 
veteran's claim.  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, he 
has identified and submitted additional evidence in support 
of his claim and in June 2005 sent VA a letter stating that 
he felt his appeal was complete.  For these reasons, the 
Board finds that the notice error did not affect the 
essential fairness of the adjudication.  The use of the 
statement of the case as part notice is okay in view of the 
subsequent review as evidenced by the supplemental statement 
of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2003 notification letter did 
not include proper notice as to all of these elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for PTSD; therefore, 
the first three elements are not in dispute.  The veteran is 
appealing the degree of disability, demonstrating that he has 
actual knowledge of this element.  As there will be no 
further increase as a result of this decision, further 
information about effective dates is not needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Vet Center records and service medical records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for PTSD, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

The veteran's service-connected post-traumatic stress 
disorder is evaluated under DC 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9440, the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran warrants an evaluation in excess of 30 percent 
for PTSD.  In determining that no more than a 30 percent 
evaluation is warranted, the Board has considered all of the 
veteran's symptomatology, and not just those listed under the 
50 percent evaluation for PTSD.  See Mauerhan, supra.  The 
severity of the veteran's PTSD does not rise to the level 
contemplated in the 50 percent evaluation.  According to the 
competent medical evidence of record, the veteran's PTSD is 
currently primarily manifested by nightmares, intrusive 
thoughts, hypervigilance, and by occasional panic attacks, 
flashbacks and depression.  While the veteran certainly has 
some problems associated with his disability, the medical 
evidence does not show the impaired thought processes and 
behaviors associated with a 50 percent evaluation.

Treatment reports from VA Medical Centers (VAMC) and a Vet 
Center show treatment for PTSD and other disabilities.  These 
records indicate on and off depression, as well as reports of 
intrusive thoughts, hypervigilance, flashbacks, and 
nightmares.  According to a July 2004 VAMC discharge summary, 
the veteran reported having panic attacks in the past, with 
the last one occurring around the first of that year.  This 
report contains two different mental status examinations.  
One reports that the veteran was oriented times 3, had a 
slightly restricted affect with a good mood.  His thought 
process was reported as goal directed, he had no delusional 
thinking, his judgment was fair, and his insight limited.  
The other evaluation differed in that mood was reported as 
depressed, judgment as limited, and affect as slightly 
restricted and depressed.  

The VAMC treatment reports show multiple Global Assessment of 
Functioning (GAF) scores ranging from 47 to 65, with reports 
of past GAF scores as low as 40.  The various GAF scores 
assigned to the veteran will be discussed later in this 
decision.  The Board notes that some of the GAF scores 
assigned consider symptoms and levels of functioning caused 
by problems other than his service-connected PTSD, such as 
alcohol dependence.  The veteran has reported to the 
emergency room for alcohol detoxification in the past.  

The veteran was afforded a VA psychiatric examination in 
December 2003.  At that examination he reported having 
nightmares twice a week, extremely rare flashbacks, and 
constant intrusive thoughts.  The veteran further stated that 
he had depression on and off, and that his sleep had not been 
affected much.  He also stated that he had trouble 
concentrating, hypervigilance, suspicion, and startle 
response to unexpected loud noises, and that he gets sweaty 
palms and a fast heartbeat when thinking or talking about 
Vietnam.  The veteran reported having good friends, and that 
he had been married twice.  The veteran's mental status 
examination revealed that he was alert, cooperative, 
appropriate, appropriately dressed, and had appropriate 
behavior.  The veteran's affect was reported as prominent, 
and his feelings as somewhat negative and angry.  His eye 
contact was good, and his speech clear, coherent, and goal 
directed.  He was oriented times 3 and his concentration was 
okay.  Mood was somewhat anxious and mildly depressed.  His 
judgment and insight were fair.  The examiner assigned a GAF 
score of around 58 to 65.

The veteran was afforded another VA psychiatric examination 
in February 2005.  At that examination he reported having 
nightmares 3 to 4 times a week (not all about Vietnam), and 
intrusive thoughts of Vietnam that brought back flashbacks.  
The veteran further stated that he had depression on and off 
and that he gets angry and feels negative, but that he 
overcomes this by stating that he wants to be positive.  He 
again reported having trouble concentrating, hypervigilance, 
suspicion, and startle response to unexpected loud noises, 
and that he gets sweaty palms and a fast heartbeat when 
thinking or talking about Vietnam.  The veteran denied being 
depressed.  He stated that he enjoyed the company of friends 
and singing karaoke, but that he was not active in any clubs 
or organizations.  At the time of the examination he was 
living with a friend who was also a veteran.  The veteran 
stated that this friend was like a brother to him, and that 
he enjoyed his social relationships.  

The veteran's mental status examination revealed that he was 
alert, somewhat disheveled, but cooperative.  He had good eye 
contact and his speech was clear, coherent, and goal 
directed.  He was oriented time 3, his past memory was okay 
and his recent memory was somewhat impaired.  His 
concentration was somewhat poor and his mood anxious.  His 
thinking was abstract and his judgment and insight were fair.  
The examiner assigned the veteran a GAF score of 50 to 55 and 
explained that it was difficult to separate the GAF for 
alcohol dependence and PTSD.    
  
Medical professionals have continuously described the 
veteran's speech as clear, coherent, and goal directed.  
Circumstantial, circumlocutory, or stereotyped speech is not 
shown.  The veteran has reported having panic attacks in the 
past; however, the competent medical evidence does not 
reflect that any such attacks occur more than once a week.  
In fact, the one time the veteran reported a history of panic 
attacks, during his hospitalization that ended in July 2004, 
he stated that his last panic attack was some 6 or 7 months 
earlier.  While one VA examiner did report that the veteran's 
past memory was okay and his recent memory somewhat impaired, 
there is no indication that the veteran retains only highly 
learned material or forgets to complete tasks. 

While the veteran's affect has been described as slightly 
restricted, slightly depressed, and prominent, the competent 
evidence does not show a flattened affect.  Indeed, according 
to a June 2003 VA treatment note the veteran was honest, able 
to laugh as he described his past employment, marriages, and 
other relevant life events.  The veteran also does not have 
impaired judgment or abstract thinking, or difficulty in 
understanding complex commands, as is contemplated in the 
higher evaluation.  At times judgment and insight have been 
described as limited, with somewhat poor or okay 
concentration.  However, the veteran has primarily been 
described as being oriented times 3, with a goal directed 
thought process, and fair judgment and insight.  

Considering any disturbances of motivation and mood, the 
veteran has been described as having somewhat negative and 
angry feelings at times.  Occasional depression is also 
shown.  The veteran's mood has been reported as good, 
anxious, and depressed.  However, at his February 2005 VA 
examination he reported that he was a very positive person 
and that he overcomes negativity and anger by stating that he 
wants to be positive.  While some occasional, mild 
disturbances of mood are shown, the competent evidence 
reflects that the veteran overcomes these disturbances and 
that they do not, even in connection with the rest of his 
symptomatology, cause occupational and social impairment with 
reduced reliability and productivity.  

The record reflects that the veteran was not employed at the 
time of his last VA examination.  At this examination he 
indicated that he could not work because he had no 
transportation.  The veteran's work history is recorded in 
detail in the December 2003 VA examination report.  There is 
no evidence of any employment problems because of his PTSD.  
The veteran has reported having at least two good friends, 
and that he was married twice.  He has relayed to VA 
examiners that he   has good friends, enjoys the company of 
friends, that he and one of his good friends are like 
brothers, and that he enjoys his social relationships.  The 
competent medical evidence of record does not show that the 
veteran has difficulty in establishing and maintaining 
effective work and social relationships.  In fact, in an 
August 2003 VA domiciliary note the veteran was described as 
a "model patient" while in the homeless program, and it was 
reported that while working on an outside contract by all 
reports he was "doing well."  

The determination that the veteran warrants no more than a 
30 percent evaluation is supported by the various GAF scores 
assigned to the veteran.  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical manual of Mental Disorders 46-47 
(4th ed. 1994).  Although the GAF score does not fit neatly 
into the rating criteria, it is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The veteran's scores contemplate a wide array of symptoms and 
functioning.  The Board will not assume that the medical 
professionals meant that the veteran exhibited every symptom 
or example of functioning listed under the various scores.  
As such, the Board gives more weight to the medical 
professionals' findings that are specific to the veteran.  
Additionally, the Board notes that some of the GAF scores 
were assigned taking into account the effects from 
disabilities other than the veteran's service-connected PTSD.  
The Board is not discounting the value of the assigned GAF 
scores; instead, the Board is using the specific and general 
findings to create a medical picture of the veteran.  
Weighing the evidence is inherent in evaluating a disability 
such as PTSD, and the Board will rely more on medical 
findings that medical professionals have directly attributed 
to the veteran rather than place more emphasis on the Board's 
interpretation of why a certain medical professional assigned 
a certain GAF score to the veteran at a certain time.  In any 
event, looking at the scores assigned to the veteran over the 
period of time of the appeal, the scores indicate that he has 
moderate symptoms and/or problems functioning, which does not 
weigh against a finding that the veteran does not warrant an 
evaluation in excess of 30 percent.    

In summary, the Board finds that PTSD is currently primarily 
manifested by nightmares, intrusive thoughts, hypervigilance, 
and by occasional panic attacks, flashbacks and depression.  
The Board also finds that when considering all of the 
veteran's symptomatology attributable to his service-
connected PTSD, "occupational and social impairment with 
reduced reliability and productivity" is not shown.  See 
38 C.F.R. § 4.130, DC 9440.  The veteran's PTSD symptoms more 
closely approximate those contemplated in a 30 evaluation, 
and not those contemplated in a 50 percent evaluation.  See 
id.; 38 C.F.R. § 4.7.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 30 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 30 percent for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  In view of the denial 
of entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2007), states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


